DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12, 15, 21 and 24-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inoue et al. (US 2017/0221515).
With regard to claims 1 and 9-10, Inoue et al. disclose a magnetic recording medium having a magnetic recording layer structure with multiple magnetic recording sublayers (4a-4d in Figure 1) separated by nonmagnetic exchange control layers (see layers 7a-7b in Figure 1).  The reference teaches that the magnetic layers exhibit a magnetic anisotropy gradient from highest adjacent to the substrate (layer 4a) to lowest in a direction farthest from the substrate (4d) – see para [0041].  The reference discloses embodiments wherein the Pt content of the fourth magnetic layer (4d) is lower than that of the third magnetic layer (4c) – see working examples 1 and 2 in Tables 2-3.  These layers read on the claimed “first” and “second” films.
	With regard to claims 8 and 12, the first and second films of the claimed magnetic recording sublayer are not claimed to be in direct contact and indeed, can include an additional layer as required by claim 12.  Thus, the first and second magnetic layers separated by an exchange coupling layer (i.e., “third film” as claimed) in each of the working examples set forth in Table 2 read on the claim given the disclosure that the Pt content of the first magnetic layer (closest to the substrate) has a Pt content of 22 at% and the second magnetic layer (further from the substrate) has a Pt content of 16at%.
With regard to claim 15, see para [00666] and Fig 5.
With regard to claim 21, the claimed method is taught for the foregoing reasons and paragraphs [0029]-[0032] which disclose forming a soft magnetic underlayer and an orientation control layer (3) thereon, which reads on the claimed “seed layer.” 
Claims 24-25 are met for the foregoing reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Inoue et al. (US 2017/0221515).
Inoue et al. teaches all of the limitations of the claims, as detailed above under section 102, except for the specific magnetic layer materials of the claims.  However, Inoue et al. discloses the use of various alloys in addition to those set forth in the examples of Tables 2-3.  It would have been obvious to one of ordinary skill in the art to choose any of the disclosed magnetic layer alloy compositions, including CoCrPtRu-SiO2, CoCrPtB-Al2O3, and CoCrPtBCu-Y2O3 to replace any of the magnetic layers set forth in the examples.  The relative Pt contents would be expected to remain the same in any alloy compositions chosen in order to achieve the claimed Ku gradient.  It is clear from Figure 4 that Pt content is integral to the resultant Ku values of the magnetic layers, thus, supporting the conclusion that relative Pt content would be expected to remain the same regardless of which of the disclosed CoCrPt-containing alloys were to be used.   

Claims 1-4, 8-22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 9142240).
Nolan et al. disclose a magnetic recording medium having a structure as follows:

    PNG
    media_image1.png
    413
    691
    media_image1.png
    Greyscale

See Figure 3, col. 3, line 52 to col. 5, line 48.  Nolan’s 3rd magnetic layer (50) reads on the claimed “first film” and the CGC magnetic layer (52) reads on the claimed “second film” as required by claim 1. The first and second exchange break layers taught by Nolan are nonmagnetic (see Ru layers described in col 5, lines 10-17). Nolan et al. also teaches that the relative contents of Pt in each of the magnetic layers (42, 46 and 50) decrease in proportion to the decreasing Hk of the layers as the layers move further  to col. , line away from the substrate (See col. 4, line 9). The reference is silent with regard to the specific Pt concentration of the CGC layer. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a CGC layer with a lower Pt content than that of the adjacent 3rd magnetic layer in view of the teaching in Figure 4C that a CGC layer with a lower Hk than that of the adjacent magnetic layer was desirable.
	With regard to claims 2-4, Nolan teaches forming the magnetic layers 42, 46 and 50 from a CoPt alloy that can contain additional elements selected from a group including Cr and may further contain an oxide segregant selected from a group including SiO2 (see col. 4, lines 34-59).  It would have been obvious to one of ordinary skill in the art to choose any of the disclosed additives, including Cr and SiO2, in view of the apparent suitability and equivalence of all disclosed combinations.  Furthermore, the reference teaches that the CGC layer is formed form CoCrPtB and may include an oxide segregant selected from a group including SiO2 and CoOx (col. 5, lines 40-48). Choice of any of the disclosed segregants would have been obvious.
	With regard to claim 8, the embodiment taught by Nolan et al. in Figure 3 would read on the claim as follows:

    PNG
    media_image2.png
    357
    705
    media_image2.png
    Greyscale

	With regard to claim 9, magnetic layer 50 and CGC magnetic layer 52 read on the claimed sublayer that is farthest from the substrate.
	With regard to claim 10, the embodiment of Nolan’s invention described above has 3 magnetic recording sublayers.
	With regard to claim 11, Nolan et al. teach that additional magnetic sublayers (n) and exchange break layers (n-1) can be added to the 3 magnetic layers shown in Figure 3.  Thus, addition of 3 magnetic layers and 2 exchange break layers to the structure shown in Figure 3 would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
	With regard to claim 12, the protective layer (54) reads on the claimed third film of the magnetic recording sublayer.
	With regard to claim 13, the third magnetic layer (50) taught by Nolan does not contain any Ru.  The CGC layer is formed from a CoCrPtB alloy that can have Ru as an additive element (see col. 5, lines 40-48).  Thus, it would have been obvious to add Ru to layer 52 and thereby form a structure having a “first film” with a lower Ru concentration (i.e. 0%) than a Ru concentration of the “second film.”
	With regard to claim 14, Nolan et al. teach that the third magnetic layer (50) has an oxide selected from a group including SiO2, TiO2, CoO, Cr2O3, and Ta2O5 (see col. 4, lines 49-53).  The reference teaches that the CGC layer (52) may have an oxide additive selected from a group including SiOx, TiOx, TaO, WOx, NbOx, CrOx, CoOx (see col. 5, lines 40-48).  Thus, it would have been obvious to choose any oxides form within the disclosed groups for layers 50 and 52 including difference oxides for each in view of the apparent suitability and functional equivalence of all disclosed oxides.
With regard to claim 15, see col 1, lines 45-57.
With regard to claims 16-17, the first magnetic layer (42) taught by Nolan reads on the claimed first magnetic recording sublayer, the second magnetic layer (46) reads on the claimed intermediate layer and the third magnetic recording layer (50) and CGC layer (52) read on the claimed second magnetic recording layer having first and second magnetic recording sublayers with different concentrations of Pt.  With regard to the claimed relative thickness of the magnetic layers, Nolan et al. discloses a first magnetic layer thickness (42) of approximately 5-10 nm, a second magnetic layer thickness (46) of approximately 3-7 nm and a third magnetic layer thickness (50) of less than about 10 nm (see col. 7, lines 59-67). It would have been obvious to one of ordinary skill in the art to choose any thickness values from within the disclosed ranges including values of 10nm for the first and third magnetic layers and values between 3-7 nm for the second.  Thus, a recording medium wherein lowermost and uppermost magnetic layers are thicker than the intermediate magnetic layer would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
With regard to claim 18, the combination of underlayers (34-38) with the first magnetic layer (42) reads on the claimed “first magnetic recording sublayer nearest to the substrate”  comprising as least two films having different concentrations of Pt.  Nolan et al. discloses that the composition of the soft magnetic underlayer (34) can be selected from a group of alloys such as FeSiAl, CoZr or CoFe, none of which contain Pt (See col. 3, lines 57-65).  Thus, the layer stack of (34)-(42) includes at least two layers with different Pt concentrations ([Pt]= 0 for layer (34) and about 18-22 at% for layer (42))- see col. 5, lines 2-9).
With regard to claim 19, Nolan et al. fail to disclose one or more intermediate magnetic recording sublayers having thicknesses of less than twenty angstroms (i.e 2 nm).  However, Nolan et al. teach a preferred thickness of 5-10 nm for the first and third magnetic layers (i.e., the first and second magnetic sublayers as claimed) and an embodiment wherein the thickness of the second magnetic layer (46), which corresponds to the claimed intermediate layer “may be less than approximately 4 nm.”  See column 7, line 59 to column 8, line 3.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose thickness values of 2 nm or less for the magnetic layer 46 given the teaching of the range of “less than approximately 4 nm” and the apparent suitability of all values within the disclosed range.  It is noted that the reference also discloses an embodiment therein the thickness of layer 46 is between “approximately 3nm” and 7nm- col. 7, lines 3-4.  Given the explicit teaching that approximately 3nm would be suitable, choice of a value of 2 nm would have been obvious as it is so close to the disclosed range that it would reasonably be expected to have substantially the same properties.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775.
With regard to claim 20, see col 1, lines 45-57.
Claims 21-22, 24-26 and 28 are met for the foregoing reasons.
With regard to claim 27, Nolan et al. teaches embodiments wherein the CGC layer does not contain any oxide (see col. 5, lines 40-48).  A CGC layer formed from CoCrPtB without the addition of oxides reads on the limitation of the claims wherein there would be a higher concentration of oxides in the first film (50) than in the second (52).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9 am -2 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785